
	

113 HRES 292 RH: Providing for consideration of the bill (H.R. 761) to require the Secretary of the Interior and the Secretary of Agriculture to more efficiently develop domestic sources of the minerals and mineral materials of strategic and critical importance to United States economic and national security and manufacturing competitiveness.
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 40
		113th CONGRESS
		1st Session
		H. RES. 292
		[Report No.
		  113–147]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 9, 2013
			Mr. Bishop of
			 Utah, from the Committee on
			 Rules, reported the following resolution; which was referred
			 to the House Calendar and ordered to be printed
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 761) to require the Secretary of the Interior and the Secretary of
		  Agriculture to more efficiently develop domestic sources of the minerals and
		  mineral materials of strategic and critical importance to United States
		  economic and national security and manufacturing
		  competitiveness.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 761) to require the Secretary
			 of the Interior and the Secretary of Agriculture to more efficiently develop
			 domestic sources of the minerals and mineral materials of strategic and
			 critical importance to United States economic and national security and
			 manufacturing competitiveness. The first reading of the bill shall be dispensed
			 with. All points of order against consideration of the bill are waived. General
			 debate shall be confined to the bill and shall not exceed one hour equally
			 divided and controlled by the chair and ranking minority member of the
			 Committee on Natural Resources. After general debate the bill shall be
			 considered for amendment under the five-minute rule. In lieu of the amendment
			 in the nature of a substitute recommended by the Committee on Natural Resources
			 now printed in the bill, it shall be in order to consider as an original bill
			 for the purpose of amendment under the five-minute rule an amendment in the
			 nature of a substitute consisting of the text of Rules Committee Print 113-17.
			 That amendment in the nature of a substitute shall be considered as read. All
			 points of order against that amendment in the nature of a substitute are
			 waived. No amendment to that amendment in the nature of a substitute shall be
			 in order except those printed in the report of the Committee on Rules
			 accompanying this resolution. Each such amendment may be offered only in the
			 order printed in the report, may be offered only by a Member designated in the
			 report, shall be considered as read, shall be debatable for the time specified
			 in the report equally divided and controlled by the proponent and an opponent,
			 shall not be subject to amendment, and shall not be subject to a demand for
			 division of the question in the House or in the Committee of the Whole. All
			 points of order against such amendments are waived. At the conclusion of
			 consideration of the bill for amendment the Committee shall rise and report the
			 bill to the House with such amendments as may have been adopted. Any Member may
			 demand a separate vote in the House on any amendment adopted in the Committee
			 of the Whole to the bill or to the amendment in the nature of a substitute made
			 in order as original text. The previous question shall be considered as ordered
			 on the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		
	
		July 9, 2013
		Referred to the House Calendar and ordered to be
		  printed
	
